Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAMES SANDERS, Civ. Action No.: 1:20-cv-4105
Plaintiff, COMPLAINT

Trial By Jury Demanded
-against-

PUBLIC HOTEL, 215 CHRYSTIE MANAGEMENT, LLC,

215 CHRYSTIE LLC, JEAN-GEORGES ENTERPRISES, LLC,
JEAN-GEORGES MANAGEMENT LLC, and MARIA ESCALLON
in her individual and professional capacities.

Defendants.
x
Plaintiff JAMES SANDERS (hereinafter “Plaintiff’) by and through his attorneys, Law

 

Office.of Cohen & Jaffe, LLP, whose offices are located at 2001 Marcus Avenue, Suite

W295 Lake Success, New York 11042, alleges upon knowledge and belief with respect

to himself, and upon knowledge, information and belief as to all other matters as follows:
Preliminary Statement:

1 The Public Hotel (hereinafter the “Hotel”) is located in Manhattan, one of
the most open-minded, vibrant, and LGBTQ+ friendly areas in all of New York. The
Hotel, an establishment within the larger network of Defendant 215 Chrystie
Management, LLC, and Defendant 215 Chrystie LLC (hereinafter “Defendants Chrystie”
and together with the Hotel and other Defendants below, the “Defendants”) boasts that it
is centrally located to all of downtown New York City and bills itself to visitors as a
place that offers “A New Idea for a New Age.”

ee Unfortunately for Mr. Sanders (hereinafter “Plaintiff’), a former employee

of Defendants, the “new age” Defendants had to offer him was rife with blatant sexual
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 2 of 18

harassment, gender/sexual orientation discrimination, racism, disparate pay and unfair
treatment.

3. Briefly, Plaintiff, a black man who identifies his sexual orientation as gay,
began working for Defendants as a reservationist in 2018.

4, Plaintiff's job was to book reservations over the phone and online for both
the Hotel and its onsite restaurants which were, upon information and belief, owned and
operated by Defendant Jean-Georges Enterprises, LLC, and Defendant Jean Georges
Management LLC, (hereinafter both referred to as Defendant Jean-Georges and
collectively, with aforementioned Defendants, where appropriate, as “Defendants.”).
Throughout his tenure, Plaintiff proved himself a hard-working and reliable employee
who garnered the respect of his peers.

5: Sadly, Plaintiff's achievements and hard work were overshadowed by
disparate treatment on the basis of his race. Specifically, he and other black
reservationists were paid less than white reservationists (many of whom had less
experience or were hired after Plaintiff) for the same work.

6. In addition to the racial discrimination, Defendant Maria Escallon, the
woman who hited Plaintiff for the job and a key part of the Defendants’ management
team, sexually harassed Plaintiff and discriminated against him on the basis of his
gender/sexual orientation.

T, Indeed, Defendant Escallon made comments about Plaintiff's sexual
orientation, repeatedly harassed him at work, and once forced him to tape her bare breasts

into a dress in the middle of the Defendants’ facility.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 3 of 18

8. Plaintiff made frequent complaints about the pay disparity as well as the
harassing conduct of his supervisors. When Plaintiff complained, the retaliation began.

9. In retaliation for Plaintiff's good faith complaints about the hostile
working environment, his hours were greatly reduced, affecting Plaintiff's ability to pay
bills.

10. _— Plaintiffs simple request that Defendant Escallon no longer be allowed to
frequent his workspace to harass him was ignored. Defendants’ ultimately discharged
Plaintiff in retaliation for his complaints.

11. Accordingly, this is a civil action brought on behalf of Plaintiff against
Defendants for gender/sexual orientation, race discrimination and retaliation in violation
of Title VII of the Civil Rights Act of 1964'(hereinafter “Title VII”). Plaintiff was
subjected to disparate treatment discrimination, racial discrimination, sexual harassment
and retaliation in violation of Title VII of the Civil Rights Act of 1964. Further,
Defendants subjected Plaintiff to sexual orientation discrimination, sexual harassment,
racial discrimination and retaliation in violation of the New York City Human Rights
Law (hereinafter “NYCHRL”) and the New York State Human Rights Law (hereinafter
“NYSHRL”), along with any and all other causes of action which can be reasonably
inferred from the facts as set forth below.

The Parties:
12. ‘At all times relevant to this Complaint, Plaintiff was and is a homosexual

African-American male citizen of the United States residing in Queens County. At all

 

1 See Zarda v. Altitude Express, 883 F.3d 100 (2d Cir. 2018) (holding sexual orientation
discrimination was discrimination “because of sex” and was therefore prohibited under
Title VII in New York State).
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 4 of 18

times relevant to this Complaint, Plaintiff was an “employee” of Defendants as that term
is defined by all applicable federal, state, and local laws, including but not limited to,
Title VII, the NYSHRL and the NYCHRL.

13. Upon information and belief, at all times relevant to this Complaint,
Defendant PUBLIC Hotel was and still is a hospitality facility with a principal place of
business located at 215 Chrystie Street, New York, New York, 10002.

14. Upon information and belief, at all times relevant to this Complaint,
Defendant 215 Chrystie Management LLC was and still is a hotel development,
ownership, and management company with its principal place of business located at 215
Chrystie Street, New York, New York, 10002.

15. Upon information and belief, at all times relevant to this Complaint,
Defendant 215 Chrystie LLC was and still was and still is a hotel development,
ownership, and management company with a principal place of business located at 215
Chrystie Street, New York, New York, 10002.

16. Upon information and belief, at all times relevant to this Complaint,
Defendant Jean-Georges Management LLC was and still is a restaurant devclopment,
ownership, and management company with its main place of business located at 111
Prince Street, 2nd Floor, New York, New York 10012.

17. Upon information and belief, at all times relevant to this Complaint,
Defendant Jean-Georges Enterprises LLC was and still is a restaurant development,
ownership, and management company with with its main place of business located at 111
Prince Street, 2nd Floor, New York, New York 10012.

18. Upon information and belief, and at all times relevant to this Complaint,
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 5 of 18

Defendant Maria Escallon (hereinafter “Defendant Escallon”) is the Director of
Restaurants at Public Kitchen for Defendant Georges, with a principal place of business
located at 215 Chrystie Street New York, New York 10002.

19. At all relevant times, Defendants were, jointly and/or separately,
Plaintiff's “employer(s)” as that term is defined by Title VII, the NYSHRL and the

NYCHRL.

JURISDICTION, VENUE, AND CONDITIONS PRECEDENT:

20. ‘This Court has original jurisdiction over Plaintiff's federal claims pursuant
to 28 U.S.C. § 1331 and § 1343.

21. This court has supplemental jurisdiction over Plaintiff's state law claims
pursuant to 28 U.S.C. § 1367 because those claims are so related to the federal claims
that they form a part of the same case or controversy.

22. Venue is proper pursuant to 28 U.S.C. § 1391 because (1) the events
which give rise to the Plaintiff's claims took place in New York County, New York
which is located in the Southern District of New York and (2) Defendants are located in
New York County, New York which is in the Southern District of New York.

23. On or about March 14, 2019, Plaintiff filed a pro-se timely charge of
discrimination with the United States Equal Employment Opportunity Commission
(“EEOC”).

24. After retaining counsel, Plaintiff filed an amended charge of
discrimination with the EEOC on or about January 28, 2020.

25, On or about February 29, 2020, Plaintiff received a Notice of Right to Sue

letter from the EEOC.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 6 of 18

FACTUAL ALLEGATIONS:

Plaintiff Commences Employment with Defendants

26. Defendants hired Plaintiff as a reservationist in or around April 2018. His
job was to manage and book reservations for hotel guests as well as reservations for the
facility’s on site restaurants, bars and lounge.

27. Plaintiff was brought in for an interview with Defendant Escallon and was
offered the job same day, and was hired at a rate of pay of $15.00 per hour.

28. PUBLIC Hotel, operated by Defendants Chrystie and Defendant PUBLIC
Hotel, has a restaurant and bar, called PUBLIC Kitchen that is jointly staffed and
operated by Defendant Jean-Georges’ staff.

29. All Defendants were jointly responsible for managing the hotel, onsite
restaurants, bars, and lounges all located at 215 Chrystie Street as well as all employees.

30. ‘Plaintiff was responsible for arranging reservations for the restaurant and
the hotel, and was supervised by Defendant Escallon as well as others.
Gender/Sexual Orientation Discrimination, and Sexual Harassment Begins

31. Nearly as soon as Plaintiff began his employment, Defendant Escallon
began harassing him on the basis of his sexual orientation.

32, Plaintiff is an “out” gay man, something he never hid at work as he is
unashamed of his sexual orientation.

33. Defendant Escallon, knowing Plaintiff was gay. would repeatedly and
persistently refer to Plaintiffs sexuality at work, specifically asking if he liked certain
types of men and asking his opinion on fashion as she believed he had expertise in those

areas because he is a homosexual man.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 7 of 18

34. Plaintiff was increasingly uncomfortable with these interactions.

35. Defendant Escallon would come to Plaintiff's work area, pull up websites
of clothing and dresses and ask his opinion of them, specifically stating that the she was
asking him “because” he was a gay man.

36. Defendant Escallon would make lewd comments about the physical
attributes of male guests and celebrities and ask Plaintiff's opinion of their physical
attributes.

37. Defendant Escallon would incessantly try to engage Plaintiff in sexual
conversations at work.

38. Plaintiff repeatedly and clearly made his discomfort with this line of
conversation known, but felt unable to be more forceful in his rebukes as Defendant
Eseallon had hired him and was acting in a supervisory capacity.

39. Defendant Escallon escalated her inappropriate behavior on or about May
13, 2018.

40. On that date, Defendant Escallon came down to Plaintiff's office and
demanded that he leave his post and purchase double-sided tape (commonly referred to as
“body tape”) for her because her dress was not staying properly secured.

41. Plaintiff did not want to leave his post while on the clock, but did not feel
that he could refuse Defendant Escallon’s demands, so Plaintiff went to the CVS down
the street and purchased the tape.

42. When Plaintiff returned to the hotel, Defendant Escallon came into

Plaintiff's workspace and began disrobing. Defendant Escallon was entirely naked from
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 8 of 18

the waist up, and handed Plaintiff the body tape demanding that he secure it to her bare
breasts.

43. Plaintiff was incredibly uncomfortable and hesitated to do what Defendant
Escallon demanded.

44. Defendant Escallon noticed the hesitation and instead of changing course,
she informed Plaintiff that because he was “into fashion” and gay that he should have no
problem helping her into her dress.

45. Prior to her topless antics, Defendant Escallon had told Plaintiff on
numerous occasions that she was “untouchable” at the Defendants’ companies and that
she “did not answer to” anyone in management or human resources.

46. Knowing Defendant Escallon’s position at the company, Plaintiff assisted
his half-naked supervisor into her dress.

Racial Discrimination and Disparate Pay

47. In addition to Defendant Escallon’s escalating harassment, Plaintiff was
paid less than his Caucasian counterparts for the exact same work.

48. Specifically, when Plaintiff was hired he was paid $15.00 per hour, as
were the other reservationists.

49. In approximately August 2018, there were three reservationists on staff,
Plaintiff, Madison Crawford and Nathan Keep.

50. Both Ms. Crawford and Mr. Keep (both Caucasian) were hired well after
Plaintiff but were making $18.00 per hour, a full three dollars per hour more than

Plaintiff,
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 9 of 18

51. Plaintiff complained about the pay discrepancy to Defendant Escallon who
took no action.

52. In or about October 2018, in response to Defendant Escallon’s inaction on
the pay discrimination matter, Plaintiff contacted Dan Daley, the general manager of the
PUBLIC Hotel, and requested a meeting.

53. In that meeting, Plaintiff specifically complained about the disparate pay
and the harassment he had endured while working for Defendants.

54. Mr. Daley told Plaintiff that he would speak to Defendant Escallon
“immediately.” Mr. Daley further assured Plaintiff that Defendant Escallon would be told
to stay away from him during his shifts.

Retaliation for Good Faith Complaints

25. However, after this meeting, Defendant Escallon, clearly upset that
Plaintiff had complained, immediately began scheduling Plaintiff for less and less hours.

36. Prior to September 22, 2018, Plaintiff had been scheduled for 25-40 hours
per week. After Plaintiff had made a complaint to management, he was scheduled for 15
hours per week, sometimes even less.

37. Further, Defendants hired another black reservationist at only $15.00 per
hour, despite the fact that the Caucasian reservationists that were hired were making
$18.00 per hour, continuing to pay black employees less than their similarly situated
Caucasian counterparts for the same work.

58. No less than a week after Mr. Daley assured Plaintiff that his harasser
would not be permitted near him during his shifts, Defendant Escallon came to Plaintiff s

office and sat at his desk.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 10 of 18

59. Immediately upon seeing her in his office. Plaintiff went to Tim
Kirkpatrick’s office, the head of People and Culture (what Defendants’ call their Human
Resources department) for Defendant PUBLIC Hotel and Defendants Chrystie, and asked
that Defendant Escallon be removed from his office.

60. Emily Mager, who works for Tim Kirkpatrick, asked Plaintiff to wait in
Social (an adjacent lounge area within the Hotel) while she “took care of it” and then
came back a few minutes later to tell Plaintiff he could safely return to his office and
further informed Plaintiff that Defendant Escallon was given strict instructions not to
enter Plaintiff's office for any reason.

61. Despite that assurance, on or about October 30, 2018, Defendant Escallon
again began attempting to engage with Plaintiff in his office in an effort to further
intimidate him,

62. Plaintiff complained via email to People and Culture (HR) on numerous
occasions.

63. Nothing was done and Defendant Escallon continued to come into
Plaintiff's office to harass him, and the Defendants did nothing despite numerous written
complaints about the continued harassment.

64. Plaintiff even informed the Defendants that he had filed a police report
regarding the harassment because he felt physically threatened, and yet Defendant
Escallon’s behavior continued unabated.

65. Plaintiff sought counseling and therapy to help him in coping with the

ongoing harassment at work and continues that treatment to this day.

 
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 11 of 18

66. It was clear to Plaintiff that the Defendants had no intention of abating the
harassment or rectifying the discriminatory pay structure.

67. In response to Plaintiff's repeated efforts to have the harassment abated
and the racially disparate pay structure corrected, Plaintiff was retaliated against and

ultimately discharged by Defendants on March 14, 2019.

CAUSES OF ACTION:

AS AND FOR THE FIRST CAUSE OF ACTION (Gender/Sexual Orientation
Discrimination in Violation of Title VI of the Civil Rights Act of 1964)

68. Plaintiff repeats and re-alleges each and every allegation above with the
same force and effect as if set forth herein.

69. Defendant PUBLIC HOTEL is a hotel located in the State of New York.

70. Defendant 215 Chrystie Management, LLC is a hospitality group
incorporated under the laws of the State of New York.

71. Defendant 215 Chrystie, LLC is a hospitality group incorporated under the
laws of the State of New York.

72. Defendant Jean-Georges Enterprises, LLC is a hospitality group
incorporated under the laws of the State of New York.

73. Defendant Jean-Georges Management, LLC is a hospitality group
incorporated under the laws of the State of New York.

74. Plaintiff is a black homosexual male and is, therefore, a member of a

protected class under the Title VII of the Civil Rights Act of 1964.

 

* See Zarda v. Altitude Express, 883 F.3d 100 (2d Cir. 2018) (holding sexual orientation
discrimination was discrimination “because of sex” and was therefore prohibited under
Title VII in New York State),
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 12 of 18

75. Plaintiff was qualified to work as an employee for Defendants and he
satisfactorily performed the duties required by the position he held at Defendants.

76. As set forth in detail above and herein, Defendants subjected Plaintiff to a
hostile work environment on the basis of his gender/sexual orientation.

77. ‘The discrimination Plaintiff suffered while employed at Defendants was
severe and pervasive, unwelcome by Plaintiff, and would be offensive to a reasonable
person,

78. As set forth in detail above and herein, Defendants subjected Plaintiff to
disparate treatment and disparate discipline on the basis of his gender/sexual orientation.

79. The discrimination that Plaintiff suffered while employed by Defendants
severely affected the terms and conditions of his employment.

80. By reason of Defendants’ repeated violations of Plaintiff's statutory rights,
Plaintiff! has suffered a loss of monetary and other benefits associated with his
employment.

81. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered extreme mental anguish and emotional distress.

82. Based on the foregoing, Defendants discriminated against Plaintiff on the
basis of his race, gender/sexual orientation in violation of Title VII of the Civil Rights Act

of 1964.

AS AND FOR A SECOND CAUSE OF ACTION (Sexual Orientation
Discrimination and Sexual Harassment in Violation of the New York City Human
Rights Law and the New York State Human Rights Law)

83. Plaintiff repeats and re-alleges each and every allegation above with the

same force and effect as if set forth herein.

 
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 13 of 18

84. Defendant PUBLIC HOTEL is a hotel located in the State of New York.

85. Defendant 215 Chrystie Management, LLC is a hospitality group
incorporated under the laws of the State of New York.

86. Defendant 215 Chrystie LLC is a hospitality group incorporated under the
laws of the State of New York.

87. Defendant Jean-Georges Enterprises, LLC is a hospitality group
incorporated under the laws of the State of New York.

88. Defendant Jean-Georges Management LLC is a hospitality group
incorporated under the laws of the State of New York.

89. —- Plaintiff is a black homosexual male and is, therefore, a member of a
protected class under the NYSHRL and the NYCHRL.

90. Plaintiff was qualified to work as an employee for Defendants and he
satisfactorily performed the duties required by the position he held at Defendants.

91. As set forth in detail above and herein, Defendants subjected Plaintiff to a
hostile work environment on the basis of his sexual orientation and subjected him to
sexual harassment.

92. ‘The discrimination Plaintiff suffered while employed at Defendants was
severe and pervasive, unwelcome by Plaintiff, and would be offensive to a reasonable
person.

93. As set forth in detail above and herein, Defendants subjected Plaintiff to
disparate treatment and disparate discipline on the basis of his sexual orientation and

subjected Plaintiff to sexual harassment.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 14 of 18

94. The discrimination that Plaintiff suffered while employed by Defendants
severely affected the terms and conditions of his employment.

95. By reason of Defendants’ repeated violations of Plaintiff s statutory rights,
Plaintiff has suffered a loss of monetary and other benefits associated with his
employment.

96. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered extreme mental anguish and emotional distress.

97. Based on the foregoing, Defendants discriminated against Plaintiff on the
basis of his sexual orientation and subjected Plaintiff to sexual harassment in violation of

the New York State Human Rights Law and the New York City Human Rights Law.

AS AND FOR A THIRD CAUSE OF ACTION (Racial Discrimination in Violation
of Title VII of the Civil Rights Act of 1964, the New York State Human Rights Law
and the New York City Human Rights Law)

98. Plaintiff repeats and re-alleges each and every allegation above with the
same force and effect as if set forth herein.

99. Defendant PUBLIC HOTEL is a hotel located in the State of New York.

100. Defendant 215 Chrystie Management, LLC is a hospitality group
incorporated under the laws of the State of New York.

101. Defendant 215 Chrystie LLC is a hospitality group incorporated under the
laws of the State of New York.

102. Defendant Jean-Georges Enterprises, LLC is a hospitality group
incorporated under the laws of the State of New York.

103. Defendant Jean-Georges Management LLC is a hospitality group

incorporated under the laws of the State of New York.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 15 of 18

104. Plaintiff is a black male and is, therefore, a member of a protected class
under the Title VI, the NYSHRL, and the NYCHRL.

105. Plaintiff was qualified to work as an employee for Defendants and he
satisfactorily performed the duties required by the position he held at Defendants.

106. As set forth in detail above and herein, Defendants subjected Plaintiff to a
hostile work environment on the basis of his race.

107. The discrimination Plaintiff suffered while employed at Defendants was
severe and pervasive, unwelcome by Plaintiff, and would be offensive to a reasonable
person.

108. As set forth in detail above and herein, Defendants subjected Plaintiff to
disparate treatment on the basis of his race.

109. The discrimination that Plaintiff suffered while employed by Defendants
severely affected the terms and conditions of his employment.

110. By reason of Defendants’ repeated violations of Plaintiff's statutory rights,
Plaintiff has suffered a loss of monetary and other benefits associated with his
employment.

111. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered extreme mental anguish and emotional distress.

112. Based on the foregoing, Defendants discriminated against Plaintiff on the
basis of his race in violation of Title VII of the Civil Rights Act of 1964, the New York

State Human Rights Law and the New York City Human Rights Law.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 16 of 18

AS AND FOR A FOURTH CAUSE OF ACTION (Retaliation in Violation
of Title VII of the Civil Rights Act of 1964, the New York State Human Rights Law
and the New York City Human Rights Law)

113. As set forth in detail above, Defendants subjected Plaintiff to a hostile
work environment, disparate treatment, discrimination, sexual harassment and an
atmosphere of adverse employment actions and decisions on the basis of his race, sexual
orientation and gender in violation of Plaintiff's statutory rights as guaranteed by Title VII
of the Civil Rights Act of 1964, the New York State Human Rights Law and the New
York City Human Rights Law.

114, Plaintiff complained to Defendants regarding the rampant sexual
orientation discrimination, gender discrimination, sexual harassment, racial discrimination
and the hostile work environment he was subjected to during his employment with
Defendants.

115. Defendants ignored Plaintiffs complaints and failed to carry out any
thorough investigation into the merits of Plaintiffs reports of discrimination, a hostile
work environment, and retaliation.

116. Defendants, unlawfully and without cause, retaliated against Plaintiff as a
direct result of Plaintiff complaining about the incidents of sexual orientation
discrimination, sexual harassment, racial discrimination and a hostile work environment,
which retaliation culminated in Plaintiff's termination.

117. The retaliation substantially interfered with the terms and conditions of

Plaintiff s employment.
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 17 of 18

118. By reason of Defendants’ repeated violations of Plaintiff's statutory ri ghts,
Plaintiff has suffered a loss of monetary and other benefits associated with his
employment.

119. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered extreme mental anguish and emotional distress.

120. Based on the foregoing, Defendants retaliated against Plaintiff for his
lawful complaints of discrimination in violation of Title VII of the Civil Rights Act of
1964, the New York State Human Rights Law and the New York City Human Rights

Law.

DEMAND FOR JURY TRIAL:
121. Pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a trial by jury on

all claims/issues.

PRAYER FOR RELIEF:
WHEREFORE, Plaintiff demands judgment against Defendants as follows:

a. A judgment declaring that the practices complained of herein are unlawful
and in violation of the aforementioned Federal and New York State and New
York City laws;

b. Preliminary and permanent injunctions against Defendants and its officers,
owners, agents, successors, employees, representatives, and any and all persons
acting in concert with them, from engaging in each of the unlawful practices,
policies, customs, and usages set forth herein;

c. An order restraining Defendants from any retaliation against Plaintiff for

participation in any form in this litigation;
Case 1:20-cv-04105 Document1 Filed 05/29/20 Page 18 of 18

d. All compensatory, actual, and other damages that Plaintiff has sustained as
a result of the Defendants’ unlawful discriminatory conduct, including, but not
limited to, back pay, front pay, damages to compensate Plaintiff for harm to his
professional and personal reputation and loss of career fulfillment, punitive
damages, emotional distress damages, general and special damages for lost
compensation and employee benefits that he would have received but for the
Defendants’ conduct, and any other out-of-pocket losses that Plaintiff has incurred
or will incur;

s Awarding Plaintiff his costs and disbursements incurred in connection
with this action, including his reasonable attorneys’ fees, expert witness fees, and
other costs;

c Pre-judgment and post-judgment interest, as provided by law; and

g. Any other and further relief as this Court finds just, necessary and proper.

Dated: May 28, 2020

A

Caitlin AM sughton, Esq.
;
Law af, of Cohen & Jaffe, LLP

 

2001 Marcus Avenue, Suite W295
Lake Success, New York 11042
Tel.: 516-358-6900

cam@cohenjaffe.com
